Citation Nr: 9919986	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-03 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
secondary to service-connected flat feet with heel spur 
syndrome, to include the issue of whether the claim is well 
grounded.  

2.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected flat feet with heel 
spur syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1960 to April 
1962.  

By rating action in January 1979, service connection was 
denied for arthritis of the left ankle secondary to service-
connected bilateral pes planus.  The veteran was notified of 
this decision and did not appeal.  

By rating action in April 1997, the RO granted an increased 
rating to 30 percent for the veteran's bilateral foot 
disability, effective from October 10, 1996.  The veteran was 
notified of this decision by letter the same month and did 
not appeal.  In March 1998, the veteran reported that his 
service-connected bilateral foot disability was getting 
progressively worse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision which 
denied secondary service connection for a low back 
disability, and a May 1998 rating decision that denied an 
increased rating for the veteran's service-connected 
bilateral foot disability.  

The issue of whether the claim for secondary service 
connection is well grounded will be discussed below.  The 
remaining issues will be discussed in the REMAND portion of 
this document.  


FINDINGS OF FACT

1.  The veteran has submitted medical evidence that his back 
disability was due to or aggravated by his service connected 
foot disability.

2.  The veteran's claim of service connection for a back 
disability as secondary to service connected foot disability 
is plausible.


CONCLUSION OF LAW

The claim of service connection for a back disorder secondary 
to service-connected flat feet with heel spur syndrome is 
plausible.  38 U.S.C.A. § 5107(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records show that the veteran complained 
of back pain around the kidney area in July 1960.  Urinalysis 
at that time was negative and the veteran was scheduled for 
evaluation at the orthopedic clinic.  When seen the following 
week, the veteran reported that had had back pain for many 
years, but that it had gotten worse over the last several 
months.  The report indicated that x-ray studies showed 
scoliosis on both sides of the sacroiliac joint and haziness 
of the joint line.  The impression was early ankylosing 
spondylitis.  

An x-ray report on August 2, 1960 was interpreted as 
negative.  A subsequent orthopedic progress note on August 
5,1960, indicated that corrected sedimentation rate was less 
than 6 mm per hour, and that x-ray studies were suggestive, 
but not conclusive for early ankylosing spondylitis.  There 
were no further complaints, treatment, or abnormalities 
referable to any back problems during the veteran's remaining 
20 plus months of service.  His separation examination in 
March 1962 was negative for any abnormalities referable to 
his spine.  

A VA neurological consultation report in November 1996 noted 
that the veteran had a history of spinal stenosis, and had 
been disabled since 1979 due to a work-related injury.  Nerve 
conduction studies showed mild distal peripheral neuropathy, 
and an EMG study was unremarkable for evidence of active 
denervation.  

VA outpatient records show that the veteran was seen on a 
couple of occasions from October 1996 to February 1997 for 
back and bilateral foot problems.  

A copy of a letter from F. S. Campo, D.P.M., dated in 
February 1997 indicated that the veteran was seen primarily 
for left foot and ankle pain.  

VA medical records associated with the claims file in May 
1997 (including duplicate reports) showed the veteran was 
seen on numerous occasions from 1987 to 1996 primarily for 
bilateral foot problems.  In February 1987, the veteran 
reported that his back bothered him when he didn't wear his 
arch supports.  He also reported that he worked as a 
mechanic.  A November 1996 progress note indicated that the 
veteran had been injured at work in 1979, and had not worked 
since.  The veteran also reported a history of a diskectomy 
of the cervical spine in 1989, and complained of chronic low 
back and neck pain.  

In a letter received in September 1997, the representative 
raised the issue of service connection for a back disorder 
secondary to the veteran's service-connected bilateral foot 
disability.  The representative attached copies of several 
medical reports, including statements from a chiropractor and 
a private podiatrist.  The medical records included an MRI 
report performed in June 1996 and a myelogram-enhanced CT 
scan performed in October 1996.  The MRI showed moderately 
advanced lumbar spondylosis with narrowing of the 
intervertebral discs from L1 through S1, central spinal 
stenosis, protrusions of intervertebral discs at multiple 
levels, and bulging of the disc at the L4 and L5-S1 levels.  
The CT scan showed moderately severe spinal stenosis at L3-4 
and L4-5, generalized severe degenerative disc disease, 
scoliosis, and osteophyte formation.  An examination report 
from E. Jacques, Jr., M.D., in July 1997 included the 
diagnoses of chronic low back pain syndrome, secondary to 
discogenic and myofascial etiology with positive lower 
extremity radiculopathy, and bilateral foot and ankle 
internal derangement and osteoarthritis.  A treatment record 
from D. A. Roth, M.D., dated in August 1997 indicated that 
the veteran was 4 months post-op from a microdecompressive 
lumbar laminectomy at the L3-4 and L4-5 levels for spinal 
stenosis.  

A letter from a chiropractor, K. J. Loughlin, D.C., dated in 
June 1997, indicated that the veteran had been a patient for 
four years for chronic musculoskeletal pain with multiple 
levels of cervical and lumbar discopathy, osteoarthritis, and 
stenosis.  Mr. Loughlin indicated that the veteran also had 
bilateral heel spurs which contributed to biomechanical 
compensation and instability of the spine.  Mr. Loughlin 
opined that "due to these conditions," the veteran had a 
permanent impairment of the spine which was aggravated by the 
biomechanics of his chronic foot problems.  

A letter from a private podiatrist, F. S. Campo, dated in 
July 1997, noted that the veteran was seen for bilateral foot 
pain, primarily in the arch and heel of the left foot and, at 
times, in the arch of the right foot.  X-ray studies revealed 
osteoarthritis and heel spur formation, bilaterally.  There 
was an enlarged fibular base, indicating lateral ankle 
stabilization, and a scar running along the lateral malleolus 
of the left foot.  Dr. Campo opined that the veteran's 
antalgic gait contributed to his back problems and affected 
his ambulation.  

When examined by VA in October 1997, the veteran reported 
that his back pain began after service and progressively 
worsened over the years.  The diagnoses included generalized 
spondylosis of the lumbar spine with spinal stenosis at L3-4 
and L4-5, and status post laminectomy at L3-4 and L4-5 for 
spinal stenosis with no change in symptoms.  

When examined by VA in April 1998, the veteran reported that 
he was treated for back and foot injuries at local hospitals 
during service, but that records from those facilities were 
not available.  The diagnoses included residual back surgery, 
bunion deformities, pes planus, and degenerative joint 
disease of the midfoot.  

On a VA orthopedic examination in June 1998, the veteran 
reported that he had been unable to work since 1979, 
primarily due to back pain.  Prior to that, the veteran 
reported that he had worked as a heating and air-conditioning 
specialist.  The examiner noted that the veteran had 
undergone a lumbar laminectomy for spinal stenosis in 1997, 
and had a cervical disc operation in 1989.  The veteran wore 
a Velcro circumferential lower back brace, and required the 
use of a cane for ambulation.  The examiner noted the 
findings from x-ray studies taken in September 1997, and 
indicated that the veteran was reluctant to perform range of 
motion movements because of extreme pain.  The relevant 
diagnoses with respect to the veteran's back was the same as 
reported on the October 1997 VA examination.  

In an addendum to the April 1998 VA examination report, dated 
in July 1998, the examiner stated that there was no medical 
literature showing a causal connection between pes planus and 
generalized spondylolysis of the lumbar spine with spinal 
stenosis.  The physician stated that the medical literature 
may support some risk factor, which was presently unknown, 
but that there was no medical support that pes planus caused 
spondylolysis or conversely, spondylolysis was a risk factor 
for pes planus.  

Received in June 1998, was a letter from Dr. Campo, dated in 
April 1998, in which he provided essentially the same 
information as in his July 1997 letter.  Dr. Campo indicated 
that the veteran's lower back problems were partly due to a 
genu valgus positioning of the knees and pes planus.  

Analysis

The veteran seeks service connection for a low back 
disability secondary to his service-connected bilateral pes 
planus with spur syndrome.  "Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected."  38 C.F.R. § 3.310(a) (1998).  
The term "disability" in the regulation includes that 
increment of disablement attributable to the aggravation of a 
condition not initially caused by a service-connected 
disability, but aggravated by it, as well as the entire 
amount of disability resulting from a condition directly and 
immediately caused by a service- connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Thus, the claim at issue 
raises two questions:  (1) Did the veteran's service-
connected bilateral pes planus cause his low back disorder?  
(2) Even if the veteran's service-connected pes planus did 
not cause his low back disorder, did the service-connected 
pes planus aggravate the lumbosacral disorder?  

The Board notes that the veteran's claim of service 
connection for a low back disorder secondary to service-
connected pes planus with heel spur syndrome is well-grounded 
within the meaning of § 5107.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In this case, there is competent medical 
evidence that the veteran has a current low back disability, 
and there is competent medical evidence of record to the 
effect that the back disability was caused or aggravated by 
the service connected foot disability.  Accordingly, the 
Board finds the veteran's claim is plausible and well 
grounded.  Because additional development is necessary to 
comply with the duty to assist, the underlying issue is being 
Remanded as described below in the Remand portion of this 
decision.


ORDER

To the extent that the claim of service connection for a back 
disorder, secondary to service-connected flat feet with heel 
spur syndrome is well grounded, the appeal is granted to this 
extent only.  


REMAND

Although the veteran was examined by VA in April and June 
1998, the examiners did not provide sufficiently detailed 
information to evaluate the veteran's claim for an increased 
rating for his bilateral foot disability nor were there any 
findings reported concerning the degree of functional loss of 
the feet as required by 38 C.F.R. § 4.40 (1998).  Therefore, 
the Board finds that the VA examinations were inadequate and 
that further development of the record is necessary.  

"The Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulation is 
error as a matter of law."  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)).  

Moreover, the veteran has submitted a well-grounded claim for 
service connection for a low back disability.  While a VA 
medical opinion was obtained as to whether the low back 
disability was caused by the service-connected foot 
disability, the examiner did not address whether the back 
condition was being aggravated by the service-connected 
disability.  In Allen v. Brown, 7 Vet.App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 1991), refers to impairment of earning capacity, 
and that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 (West 
1991) and 38 C.F.R. § 3.310(a) (1998), when the veteran 
incurs a nonservice-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability prior to incurring the disability.  
Therefore, additional examination is deemed necessary in 
order to facilitate readjudication with consideration of the 
principles enunciated by the Court in Allen.

When, during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).  

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
bilateral pes planus and low back 
disability since June 1998.  The veteran 
should also be asked for the names and 
addresses of any physicians who treated 
him in 1979 for an industrial accident.  
In addition, the name and address of his 
employer at the time of this accident 
should be specified.  Based on his 
response, the RO should attempt to obtain 
copies of all pertinent records from the 
identified sources, as well as any VA 
clinical records not already of record, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
bilateral foot disability and to provide 
a medical opinion with regard to the 
veteran's back disability.  The 
consequences of failure to appear for the 
examination should be made known to the 
veteran prior to the examination.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review.  All appropriate testing 
should be performed in connection with 
this examination and the findings 
reported in detail.  

The examiner should indicate the degree 
of severity of the veteran's pes planus, 
and whether there is marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  Ranges of motion of 
the feet should be given, if feasible, 
with normal ranges also specified.  If 
the veteran has any co-existing foot 
disabilities, i.e., left ankle 
disability, which are unrelated to the 
service-connected pes planus, the 
manifestations of same should be 
dissociated, if feasible.  The examiner 
should also comment on whether there is 
any functional loss due to pain under the 
provisions of 38 C.F.R. §§ 4.40 and 4.59.  
The examiner should be asked to determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
foot disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis for each foot due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain in the feet 
could significantly limit functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis for 
each foot due to pain on use or during 
flare- ups.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

The examiner should provide an opinion on 
whether the veteran's back disability is 
being aggravated by his service connected 
disability of the feet.  If so and if 
feasible, the degree of aggravation 
should be quantified. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should also inform the veteran of 
the consequences of failing to report for 
any scheduled examinations.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which should include, if 
appropriate, citation of § 3.655, and be 
given the opportunity to respond thereto.  
If the veteran fails to appear for 
evaluation of his feet, the letter(s) 
notifying him of the date of the 
examination and the consequences for any 
failure to appear should be included in 
the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the questions at issue.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

